United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3586
                                   ___________

Vicky S. Edmondson,                  *
                                     *
            Appellant,               * Appeal from the United States
                                     * District Court for the
      v.                             * Western District of Arkansas.
                                     *
Michael J. Astrue, Commissioner      * [UNPUBLISHED]
Social Security Administration,      *
                                     *
            Appellee.                *
                                ___________

                             Submitted: July 19, 2010
                                Filed: July 23, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Vicky S. Edmondson appeals from an order of the District Court1 affirming the
denial of disability insurance benefits and supplemental security income. Edmondson
alleged disability since March 2004 from arthritis, depression, and pain in nearly
every part of her body. After a May 2006 hearing, an administrate law judge (ALJ)
found that (1) Edmondson’s cognitive dysfunction, depression, and chronic lumbar


      1
      The Honorable James R. Marschewski, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
strain and pain were severe impairments, but alone or combined did not meet or
medically equal the requirements of any listing; (2) her subjective complaints were not
fully credible; and (3) her residual functional capacity (RFC) for less than the full
range of light work precluded her past relevant work, but did not preclude other jobs
that a vocational expert identified in response to the ALJ’s hypothetical. The Appeals
Council denied review, and the District Court affirmed. Having carefully reviewed
the record and considered Edmondson’s arguments for reversal,2 we affirm. See
Davidson v. Astrue, 578 F.3d 838, 841–42 (8th Cir. 2009) (standard of review).

       Specifically, we conclude that the ALJ’s decision to find Edmondson’s
subjective complaints not entirely credible and to discount the cumulative testimony
of her witnesses warrants deference because the decision is supported by several valid
reasons. See Halverson v. Astrue, 600 F.3d 922, 932 (8th Cir. 2010) (stating that
subjective complaints may be discounted based on inconsistencies in the record as a
whole). We also reject Edmondson’s assertions regarding the ALJ’s (1) failure to
develop the record, see id. at 933 (noting that an ALJ need order more medical
examinations and tests only if the medical records presented to him contain
insufficient evidence to determine if the claimant is disabled), and (2) decision to
discount the mental RFC opinion of consulting neuropsychologist Vann Smith, see
Charles v. Barnhart, 375 F.3d 777, 783 (8th Cir. 2004) (noting that generally, when
a consulting physician examines the claimant only once, his opinion is not considered
substantial evidence). Accordingly, we affirm.
                       ______________________________




      2
        We decline to consider Edmondson’s conclusory and, at times, irrelevant
assertions. See Meyers v. Starke, 420 F.3d 738, 743 (8th Cir. 2005) (noting that to be
reviewable, an issue must be presented in a brief with some specificity and that failure
to do so can result in waiver).


                                          -2-